Citation Nr: 1119941	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a left lower lobe lobectomy.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to June 1985.  He also had additional periods of active duty for training.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Seattle, Washington Regional Office (RO), made for the Portland, Oregon RO.  The Roanoke, Virginia RO now has jurisdiction of the claims file.  This case issue was previously before the Board in February 2010, at which time it was remanded for additional development of the record.  


FINDING OF FACT

The Veteran's lung disability had its onset during a period in which he was not on active duty for training, and there is no competent and probative evidence that it is otherwise related to his active duty service.  He has had surgical correction for a congenital defect for which there was no superimposed acquired pathology.


CONCLUSION OF LAW

Residuals of a left lower lobectomy were not incurred in or aggravated by active service or active or inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002)38 C.F.R. § 3.303(c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In an October 2005 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment and personnel records and VA medical records, including the reports of VA examinations. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under the law, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran asserts service connection is warranted for a left lower lobe lobectomy.  He argues he developed lung problems while on active duty for training in 1992 in Germany, and that when he returned to the United States, he was taken to a hospital in Brooklyn, New York, where he underwent a lobectomy.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings.  The service treatment records from the Veteran's Reserve service disclose a chest X-ray was performed in January 1991.  It revealed an ill-defined area of dense consolidation in the retrocardial area on the left.  

A May 1991 letter from a physician at the VA Medical Center, Brooklyn, New York shows the Veteran was hospitalized at that facility for treatment of a lung abscess arising in an area of undeveloped lung.  It was stated he would need prolonged intravenous antibiotic therapy.  After complete resolution of the infection, surgical removal of the area of abnormal lung would probably be recommended to prevent recurrence of the infection.  

In a statement dated May 1991, the Veteran related he had "very bad pneumonia" and indicated it was the result of a partial lung collapse and a nasty abscess in the lower lobe.  

A June 1991 service department record reflects the Veteran had a previous hospitalization for a lung abscess, and that he had been discharged in May 1991.  He related the onset of coughing, wheezing and sputum in the fall of 1990.  A work-up demonstrated an abscess of the left lung, for which the Veteran was treated with intravenous antibiotics and additional antibiotics for two months.  The assessment was status post lung abscess.  

The evidence against the Veteran's claim includes the personnel records and the medical evidence of record.  The Veteran has not argued, nor does the evidence demonstrate, that the Veteran's lung disability is associated with his period of active duty.

The personnel records reflect the Veteran had no active duty for training in 1990, and had active duty for training for two weeks in March 1991 and February 1992.  He had inactive duty for training for two days each in the months of September, October, November and December 1990.  

The Veteran was afforded a VA respiratory examination in November 2005.  He claimed he had a chronic pneumonia and subsequent left lower lobectomy in 1992.  It was indicted it was due to a congenital malformation.  The diagnosis was post lung lobectomy secondary to congenital defect.  

In his claim for service connection for a left lower lobe lobectomy, it was argued on behalf of the Veteran that his lung problems began in 1992 during "summer camp" in Germany.  The medical records, however, reflect his lung problems began in the fall of 1990.  

It must be observed, however, that the Veteran did not have any active duty for training in 1990, and abnormalities in the lung had already been identified prior to his active duty for training in March 1991.  The Board also points out that following the November 2005 VA examination, it was concluded the Veteran's lung disorder was a congenital defect.

By regulation, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Under certain circumstances, service connection for a congenital disability may be awarded if the disability is aggravated during active service by superimposed acquired pathology.  However, the Veteran was not in service when his lung abnormality manifested itself.  Moreover, the surgery would be considered ameliorative in nature.

In sum, the record establishes the Veteran was not on active duty, or active duty for training at the onset of his lung disability.  In addition, the Board points out the Veteran's lung disability was attributed to a congenital defect.  

Finally, the Board notes that by letters dated June and July 2010, the VA requested the Veteran provide information treatment he had received.  No response was forthcoming.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the United States Court of Appeals for Veterans Claims (Court) that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  

Inasmuch as the most probative evidence fails to establish the Veteran has residuals of a left lower lobectomy that is related to service or a period of active duty for training, the preponderance of the evidence is against the claim and service connection is denied.   

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)


ORDER

Service connection for a left lower lobectomy is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


